                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


M.B.,A MINOR,
                      Plaintiff,                           CIVIL ACTION

               v.

SCHUYLKILL COUNTY et al.,                                  No. 18-756
              Defendants.

                                          ORDER

       AND NOW, this 24th day of April, 2019, upon consideration of non-party J.W.'s Motion

for Protective Order (Doc. No. 57), the responses thereto (Doc. Nos. 60, 61, and 62), Plaintiff

M.B. 's Motion to Compel Production (Doc. No. 64), the response thereto (Doc. No. 65), and the

parties' Status Report (Doc. No. 76), it is ORDERED that, as described in the Court's April 24,

2019 Memorandum:

           1. J.W.'s Motion for Protective Order (Doc. No. 57) is GRANTED;

           2. M.B. 's Motion to Compel Production (Doc. No. 64) is GRANTED; and

           3. Enforcement of this Order shall be STAYED for fourteen (14) days to allow the

              parties and J.W. to submit proposed revisions to the protective order currently in

              place. See Doc. No. 33. 1



                                                   BY THE COURT:




                                                           STATES DISTRICT JUDGE




       The Court directs the parties and J.W. to prepare a joint proposed revised protective
order. If the parties and J.W. are unable to craft a joint proposal, they may submit individual
proposals if absolutely necessary.
